Citation Nr: 0810815	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  04-41 753A	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for a pulmonary 
disability.

2. Entitlement to service connection for memory loss.

3. Entitlement to service connection for depression.

4. Entitlement to service connection for a prostate 
disability.

5. Entitlement to service connection for a heart disability.

6. Entitlement to service connection for osteoarthritis.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars 

ATTORNEY FOR THE BOARD

N. T. Werner, Counsel
INTRODUCTION

The veteran, who is the appellant, had qualifying Philippine 
service from May 1944 to January 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in September 2003, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines. 


FINDINGS OF FACT

1. In rating decision, dated March 2002, the RO denied the 
veteran's application to reopen the claim of service 
connection for a pulmonary disability; after the veteran was 
notified of the adverse determination and of his procedural 
and appellate rights, he did not appeal the rating decision.  

2. The additional evidence presented since the last 
unappealed rating decision in March 2002 does not relate to 
an unestablished fact necessary to substantiate the claim of 
service connection for a pulmonary disability.

3. A chronic disability manifested by memory loss is not 
currently shown.

4. Depression was not affirmatively shown to have been 
present in service; depression, first documented after 
service, is unrelated to an injury or disease of service 
origin.

5. A prostate disability, including benign prostatic 
hypertrophy, was not affirmatively shown to be present during 
service; and the current prostate disability, benign 
prostatic hypertrophy, first documented after separation from 
service, is unrelated to a disease, injury, or event of 
service origin.



6. A heart disability, including arteriosclerotic heart 
disease, congestive heart failure, and a history of 
myocardial infarction, was not affirmatively shown to be 
present during service; and the current heart disability, 
arteriosclerotic heart disease, congestive heart failure and 
a history of a myocardial infarction, was not manifest to a 
compensable degree within one year of separation from 
service; and the current heart disability, arteriosclerotic 
heart disease, congestive heart failure, and a history of a 
myocardial infarction, first documented after service beyond 
the one-year presumptive period for heart disease as a 
chronic disease, is unrelated to an injury or disease of 
service origin. 

7. Osteoarthritis to include the feet and knees was not 
affirmatively shown to have been present in service; 
arthritis was not manifest to a compensable degree within one 
year of separation from service; and the current 
osteoarthritis to include the feet and knees, first 
documented after service beyond the one-year presumptive 
period for arthritis as a chronic disease, is unrelated to an 
injury or disease of service origin.


CONCLUSIONS OF LAW

1. The rating decision in March 2002 by the RO, denying the 
veteran's application to reopen the claim of service 
connection for a pulmonary disability, became final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104 (2007).

2. The additional evidence presented since the rating 
decision of March 2002 by the RO, denying the application to 
reopen the claim of service connection for a pulmonary 
disability, is not new and material and the claim of service 
connection for a pulmonary disability is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).  

3. Memory loss was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).

4. Depression was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).

5. A prostate disability, including benign prostatic 
hypertrophy, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).

6. A heart disability, including arteriosclerotic heart 
disease, congestive heart failure, and a history of a 
myocardial infarction, were not incurred in or aggravated by 
service and service connection for heart disease may not be 
presumed based on the one-year presumption for a chronic 
disease.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).

7. Osteoarthritis to include the feet and knees was not 
incurred in or aggravated by service and service connection 
for arthritis may not be presumed based on the one-year 
presumption for a chronic disease.  38 U.S.C.A. §§ 1110, 
1112, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.

In a new and material evidence claim, the VCAA notice must 
include both the evidence and information that is necessary 
to reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As for the claim to reopen, the RO provided the veteran with 
pre-adjudication VCAA notice by letter dated in August 2003.  
The veteran was informed that new and material evidence was 
needed to reopen the claim of service connection for a 
pulmonary disability, that is, evidence not previously 
considered and that related to a fact not previously 
established, that is, evidence that a pulmonary disability, 
first shown after service, was related to service or a 
service connected disability.  The veteran was also informed 
on the evidence needed to substantiate the underlying claim 
of service connection, namely, evidence of an injury or 
disease in service or event in service, causing injury or 
disease; evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service or an already service connected 
disability.  The veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtain private medical records on his behalf. 
The veteran was asked to submit any evidence that would 
include that in his possession.  The notice included the 
provision for the effective date of the claims, that is, the 
dates of receipt of the claim.  



As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); of Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (notice of the evidence necessary to reopen the 
claim and the evidence necessary to establish the underlying 
claim for the benefit sought); and of Dingess v. Nicholson, 
19 Vet. App. 473 (2006)(notice of the elements of the claim, 
except for the degree of disability assignable).  

To the extent that VCAA notice pertaining to degree of 
disability was not provided, as the claims are denied, no 
disability rating can be assigned as a matter of law and 
therefore there is no possibility of any prejudice to the 
veteran with respect to this limited VCAA content error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained service medical 
records and VA and private medical records.  As the veteran 
has not identified any additional evidence pertinent to the 
claims and as there are no additional records to obtain, the 
Board concludes that no further assistance to the veteran in 
developing the facts pertinent to the claims are required to 
comply with the duty to assist. 

While the RO did not conduct a medical inquiry in the form of 
a VA examination as to the claim to reopen, no such duty 
attaches until a claim is reopened.  Moreover, as to the 
service connection claims, there is no evidence that the 
claimed disabilities may be associated with an established 
injury or disease in service.  Under these circumstances, a 
medical examination with medical opinion is not required 
under 38 C.F.R. § 3.159(c)(4). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Application to Reopen 

Evidence Previously Considered 

In a rating decision, dated in June 1995, the RO denied the 
initial claim of service connection for a pulmonary 
disability on grounds that service medical records were 
negative for complaints, diagnoses, or treatment for a 
pulmonary disability and post-service records showing 
complaints, diagnoses, or treatment for a pulmonary 
disability are to far removed from service to relate to his 
military service.  After the veteran was notified of the 
adverse determination and of his procedural and appellate 
rights, he did not appeal the rating decision and by 
operation of law the rating decision became final based on 
the evidence then of record.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 3.104(a). 

Thereafter, in a Board decision dated in December 1999, the 
Board denied the application to reopen a claim of service 
connection for a pulmonary disability on grounds that the 
evidence was not new and material because it did not include 
medical evidence of a nexus between current pulmonary 
disabilities and military service.  After the veteran was 
notified of the adverse determination, by operation of law 
the Board decision became final based on the evidence then of 
record.  38 U.S.C.A. § 7104(b).

In a rating decision, dated in March 2002, the RO again 
denied the application to reopen the claim of service 
connection for a pulmonary disability on grounds that the 
evidence was not new and material because it did not include 
medical evidence of a nexus between service connected malaria 
and current pulmonary disabilities or between current 
pulmonary disabilities and military service.  After the 
veteran was notified of the adverse determination and of his 
procedural and appellate rights, he did not appeal the rating 
decision and by operation of law the rating decision became 
final based on the evidence then of record.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 3.104(a). 

At the time of the last final March 2002 rating decision, the 
evidence consisted of service medical records, private 
records, dated from June 1992 to December 1997, VA records, 
dated from August 1996 to March 2001, a VA medical opinion, 
dated in March 1998, and testimony at a May 1998 hearing as 
well as the veteran's written statements to the RO.

The service medical records show that the veteran was treated 
for malaria in April 1945.  The service medical records 
contain no complaint, finding, history, or treatment for a 
pulmonary abnormality. 

After service, the private medical records show that the 
veteran complained of and was treated for shortness of breath 
and other pulmonary problems starting in 1993.  VA records 
show similar problems starting in 1997.  

Chest X-rays in 1993, 1994, 1998, and 1999 revealed findings 
consistent with pneumonitis or discoid atelectasis.  In 
February 1994, pulmonary function test showed moderate 
restrictive ventilatory impairment.  In 1998, dyspnea with 
marked obstructive disease was documented.  In 1999, both 
obstructive and restrictive lung disease was shown.  In 2001, 
reactive airway disease was noted. 

As for the origins of the pulmonary pathology, in March 1998, 
a VA physician expressed the opinion that that the service 
medical records showed that the veteran had plasmodium vivax 
malaria and that this type of malaria was not known to 
produce lung pathology as a complication.

In testimony in May 1998, as well as in other statements, the 
veteran stated that he was being treated for a pulmonary 
condition which was caused by either his military service or 
his service-connected malaria.  The veteran's friend 
testified in May 1998 that the veteran's pulmonary disability 
was secondary to his service-connected malaria.

A prior unappealed rating decision of the RO, which has 
become final, may nevertheless be reopened if new and 
material evidence is presented.  38 U.S.C.A. § 5108.
The Current Claim to Reopen 

The current claim to reopen was received at the RO in June 
2003. 

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim. 
Therefore, regardless of the RO's decision, the Board must 
initially address the question of whether new and material 
evidence has been presented to reopen the claim.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The regulatory definition of new and material evidence means 
evidence not previously submitted to agency decision makers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of reopening a claim, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992). 

The additional evidence, dated from 1998 to 2004, both 
private and VA, documents restrictive airway disease.  
Evidence of restrictive airway disease is either redundant or 
cumulative evidence.  Redundant evidence is evidence 
previously considered. Cumulative evidence is evidence that 
supports facts previously established and considered.  
Neither redundant nor cumulative evidence meets the 
regulatory definition of new and material evidence under 38 
C.F.R. § 3.156(a).  

As for the statements of the veteran, his wife, and friends 
that the veteran's current pulmonary disability is due to the 
veteran's military service or malaria, where as here the 
determinative issues involve a question of a medical 
diagnosis or of medical causation, competent medical evidence 
is required to substantiate the claim as a layperson is not 
competent, that is, not qualified through education, 
training, and expertise to offer an opinion on a medical 
diagnosis, not capable of lay observation, or on medical 
causation.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Moray v. Brown, 5 Vet. App. 211, 
214 (1995) (lay assertions of medical causation cannot serve 
as a predicate to reopen a previously denied claim).

For the above reasons, the additional evidence is not new and 
material and the claim of service connection for a pulmonary 
disability is not reopened.  38 C.F.R. § 3.156.  As the claim 
is not reopened, the benefit-of-the-doubt standard of proof 
does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

The Claims of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110. 

For a veteran who served 90 days or more of active service 
during a war period or after December 31, 1946, there is a 
presumption of service connection for arthritis, including 
osteoarthritis, and cardiovascular disease, if the disability 
is manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. § 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Factual Background

The service medical records contain no complaint, finding, 
history, or treatment for a chronic disability manifested by 
memory loss, depression, a prostate abnormality, a heart 
disease, or osteoarthritis.

After service, private and VA records document a prostate 
disability, benign prostatic hypertrophy, in 1993.  Heart 
disease to include arteriosclerotic heart disease, congestive 
heart failure, and a history of a myocardial infarction were 
documented in 1993 and 1994.  Osteoarthritis by X-ray was 
first documented in 1990.

VA records document depression in 2002, and memory loss 
associated with depression in 2003. 

Analysis

On the basis of the service medical records, a chronic 
disability manifested by memory loss, depression, a prostate 
disability, a heart disability, or osteoarthritis was not 
affirmatively shown to have been present during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

As none of the disabilities were noted or observed during 
service as evidenced by the service medical records or other 
evidence and as there is otherwise no other evidence of the 
disabilities for many decades following the veteran's 
separation from military service, the principle of continuity 
of symptomatology does not apply. Maxson v. West, 
12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 
2000); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997).

As for service connection based on the initial documentation 
of the disabilities after service under 38 C.F.R. § 3.303(d), 
there is no medical evidence of a causal association or 
causal link between a chronic disability manifested by memory 
loss, depression, a prostate disability, a heart disability, 
and osteoarthritis and an established injury or disease of 
service origin.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).

Also, the initial documentations of heart disease, 
arteriosclerotic heart disease, congestive heart failure, and 
a history of a myocardial infarction, in 1993, and of 
osteoarthritis in 1990, are well beyond the one-year 
presumptive period for manifestation of heart disease or 
arthritis as chronic diseases under 38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309. 

As for the veteran's statements and other witnesses relating 
the veteran's current disabilities to his military service, 
where as here, the question is one of medical causation, 
competent medical evidence is required to substantiate the 
claims because a lay person is not qualified through 
education, training, and expertise to offer an opinion on 
medical causation.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Therefore the statements of 
the veteran and of other affiants are not competent evidence 
on the question of medical causation, that is, the 
relationship between the current disabilities and the 
veteran's military service. 

As the Board may consider only independent medical evidence 
to support its findings as to questions of medical causation, 
not capable of lay observation, and as there is no competent 
evidence favorable to the claims, the preponderance of the 
evidence is against the claims of service connection, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b). 




ORDER

As new and material evidence has not been presented, the 
claim of service connection for a pulmonary disability is not 
reopened and the appeal is denied. 

Service connection for a chronic disability, other than 
depression, manifested by memory loss is denied.

Service connection for depression is denied.

Service connection for a prostate disability, benign 
prostatic hypertrophy, is denied.

Service connection for a heart disability, arteriosclerotic 
heart disease, congestive heart failure, and a history of 
myocardial infarction, is denied.

Service connection for osteoarthritis to include the feet and 
knees is denied.



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


